Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 2nd day of October,
2013 (the “Effective Date”), by and between Nature’s Sunshine Products, Inc., a
Utah Corporation, having its principal place of business in Lehi, Utah (“the
Company” or “NSP”) and Richard D. Strulson (“Executive”) of 3201 Nichols Canyon
Rd., Los Angeles, CA 90046.

 

The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.

 

1.                                      Employment.

 

1.1                               Positions and Duties. Beginning on or before
November 4, 2013 (the “Date of Employment”), Executive will serve as Executive
Vice President, General Counsel, and Chief Compliance Officer, reporting
directly to the CEO of the Company.  In addition, without additional
compensation, if requested by the Company, Executive will serve in other officer
positions of the Company and its subsidiaries.  Executive shall devote his best
efforts and substantially all of his business time and services to the Company
to perform such duties as may be customarily incident to such position of an
enterprise of the size and nature of the Company and as may reasonably be
assigned from time to time by the CEO of the Company or the Company, as the case
may be.  Executive will render his services hereunder to the Company, shall use
his best efforts, judgment and energy in the performance of the duties assigned
to him, shall abide by the Company’s Code of Conduct and any other applicable
Company policies, and shall comply with any and all applicable laws, including
but not limited to insider trading/reporting requirements and the policies and
procedures as may be set forth in the employee handbook, manuals and other
materials provided by the Company.

 

1.2                               Place of Performance. Executive shall perform
his services hereunder at the Company’s offices in Lehi, Utah, or in such
location designated by the Company; provided, however, that Executive will be
required to travel from time to time as reasonably required for business
purposes.

 

2.                                      Compensation and Benefits.

 

2.1                               Base Salary. Executive shall receive an annual
salary of $305,000 paid in accordance with the Company’s payroll practices, as
in effect from time to time.  Base salary shall be subject to review on at least
an annual basis by the CEO. Executive understands that no further compensation
will be given for his name being used as an officer or shareholder of any
corporation, subsidiary or branch.

 

2.2                               Discretionary Bonus.  Executive shall also be
eligible to participate in the executive bonus program (as modified from time to
time) or any successor program (the “EBP”).  The EBP, as currently constituted,
provides for additional compensation commensurate with Executive’s
responsibilities based upon company and individual performance measures, with a
target of 55% of Executive’s base salary and a maximum bonus potential payout of
175% of

 

--------------------------------------------------------------------------------


 

target.  Payment of any bonus under the EBP is in NSP’s sole discretion and such
payments will be made in accordance with Internal Revenue Code Section 409A and
the terms of the EBP.

 

2.3                               Employee Benefits.  Executive will be eligible
to participate in retirement/savings, health insurance, term life insurance,
long term disability insurance and other employee benefit plans, policies or
arrangements maintained by the Company for its employees generally and, at the
discretion of the Board, in incentive plans, stock option plans and change in
control severance plans maintained by the Company for its executives, if any,
subject to the terms and conditions of such plans, policies or arrangements. 
The benefits in which Executive shall be eligible to participate as of the
Effective Date are set forth in Exhibit B hereto.

 

2.4                               Stock Options.  On the Date of Employment, the
Company shall grant to Executive an option (the “Option”) to purchase 65,000
shares of NSP common stock under the Company’s 2012 Stock Incentive Plan (the
“Plan”).  The Option will have an exercise price per share equal to the closing
price of NSP common stock on the grant date.  The Option will become exercisable
in three (3) equal annual installments upon Executive’s completion of each year
of employment over the three (3) year period measured from the Date of
Employment.  The remaining terms of the Option shall be as set forth in the Plan
and such Stock Option Agreement.  The Company may from time to time grant to
Executive additional options to purchase shares of NSP common stock pursuant to
the price, terms and conditions set forth in the then applicable Stock Option
Plan, as amended from time to time, or as otherwise set forth in a Stock Option
Agreement.

 

3.                                      Indemnification; D&O Insurance.  The
Company will indemnify, defend and hold Executive harmless from and against any
and all claims, liabilities, obligations, losses, costs, damages or expenses
(including reasonable attorneys’ fees and costs of defense) arising out of any
claim or legal proceeding levied or brought against Executive, relating in any
way to services performed by Executive for the Company, or Executive’s status as
an officer, employee or representative of the Company.  This indemnification
provision is intended to be broadly interpreted and to provide for
indemnification to the full extent permitted by law.  The Company will maintain
directors’ and officers’ liability insurance in amounts and on terms reasonable
and customary for similarly situated companies.

 

4.                                      Expenses.

 

4.1                               Reimbursement of Business Expenses.  In
accordance with the Company’s normal policies for expense reimbursement, the
Company shall reimburse Executive for all reasonable travel, entertainment and
other expenses incurred or paid by Executive in connection with, or related to,
the performance of Executive’s duties, responsibilities or services under this
Agreement, upon presentation of documentation, including expense statements,
vouchers and/or such other supporting information as the Company may request.

 

4.2                               Conditions to Reimbursement.  Executive must
submit proper documentation for each relocation and reimbursable expense
eligible for reimbursement under this Section 4 within sixty (60) days after the
later of (i) Executive’s incurrence of such expense or (ii) Executive’s receipt
of the invoice for such expense.  If such expense qualifies hereunder for
reimbursement, then the Company will reimburse Executive for that expense within
ten (10)

 

2

--------------------------------------------------------------------------------


 

business days thereafter.  Each reimbursement must be made no later than the end
of the calendar year following the calendar year in which the expense was
incurred. The amount of reimbursements in any calendar year shall not affect the
expenses eligible for reimbursement in the same or any other calendar year. 
Executive’s right to reimbursement may not be liquidated or exchanged for any
other benefit.

 

5.                                      Termination.  Upon cessation of his
employment with the Company, Executive will be entitled only to such
compensation and benefits as described in this Section 5.

 

5.1.                            Termination without Cause.  The Company may
terminate Executive’s employment at any time without Cause (as defined below). 
If Executive’s employment by the Company is terminated by the Company without
Cause, Executive will be entitled to:

 

5.1.1.                  payment of all accrued and unpaid base salary through
the date of such termination;

 

5.1.2.                  provided the Release under Section 5.2 has been executed
and become effective and enforceable in accordance with its terms following
expiration of the applicable revocation period and Executive complies with the
Restrictive Covenants (as set forth in Section 6), monthly severance payments
equal to one-twelfth of Executive’s base salary as of the date of such
termination for a period equal to twelve (12) months (the “Severance Period”). 
The first such payment will be made on the sixtieth (60th) day following
Executive’s “separation from service” (as such term is defined under Internal
Revenue Code Section 409A (“Code Section 409A”) and the Treasury Regulations
thereunder and the remaining payments will be made in accordance with the
Company’s normal payroll schedule for salaried employees; and

 

5.1.3.                  provided the Release under Section 5.2 has been executed
and become effective and enforceable in accordance with its terms following
expiration of the applicable revocation period and Executive complies with the
Restrictive Covenants (as set forth in Section 6), the Company will reimburse
Executive for the cost he incurs for continuation of Executive’s health
insurance coverage under COBRA (and for his family members if Executive provided
for their coverage during his or her employment) during the Severance Period and
in accord with the NSP plan applicable to NSP employees currently in effect. 
Executive shall, within thirty (30) days after each monthly COBRA payment during
the Severance Period for which he is entitled to reimbursement in accordance
with the foregoing, submit appropriate evidence of such payment to the Company,
and the Company shall reimburse Executive, within ten business days following
receipt of such submission.  During the period such health care coverage remains
in effect hereunder, the following provisions shall govern the arrangement: 
(i) the amount of the COBRA costs eligible for reimbursement in any one
(1) calendar year of coverage will not affect the amount of such costs eligible
for reimbursement in any other calendar year for which such reimbursement is to
be provided hereunder; (ii) no COBRA costs will be reimbursed after the close of
the calendar year following the calendar year in which those costs were
incurred; and (iii) Executive’s right to the reimbursement of such costs cannot
be liquidated or exchanged for any other benefit.  In the event the Company’s
reimbursement of the reimbursable portion of any COBRA payment hereunder results
in Executive’s recognition of taxable income (whether for federal, state or
local income tax purposes), the Company will report such taxable income as
taxable W-2 wages and collect the applicable withholding taxes,

 

3

--------------------------------------------------------------------------------


 

and Executive will be responsible for the payment of any additional income tax
liability resulting from such coverage.

 

5.2.                            Release and Restrictive Covenants. 
Notwithstanding any provision of this Agreement, the payments and benefits
described in this Section 5 are conditioned on Executive’s execution and
delivery to the Company of a release substantially identical to that attached
hereto as Exhibit A in a manner consistent with the requirements of the Older
Workers Benefit Protection Act, if applicable, and any applicable state law (the
“Release”).  In addition, the continuation of the payments and benefits
described above is conditioned on Executive’s compliance with the Restrictive
Covenants set forth in Section 6 of this Agreement.  A breach of these
Restrictive Covenants by the Executive shall constitute a breach of this
Agreement, which shall relieve the Company of any further obligation under this
Agreement.

 

5.3.                            Termination for Cause.  The Company may
terminate Executive’s employment immediately for Cause.  If Executive’s
employment with the Company is terminated by the Company for Cause then the
Company’s obligation to Executive will be limited solely to the payment of
accrued and unpaid base salary through the date of such termination.  To
terminate Executive’s employment for Cause, the CEO, in consultation with the
Board, must determine in good faith that Cause has occurred.

 

“Cause” means:

 

a)                                     conviction of, or the entry of a plea of
guilty or no contest to, a felony or any crime that may materially adversely
affect the business, standing or reputation of the Company;

 

b)                                     dishonesty, fraud, embezzlement or other
misappropriation of funds;

 

c)                                      material breach of this Agreement; or

 

d)                                     willful refusal to perform the lawful and
reasonable directives of the CEO or the Board.

 

5.4                               Resignation by Executive.  Executive may
resign his employment by giving the Company four weeks’ notice of said
resignation; NSP may elect to pay Employee’s base salary in lieu of notice.  If
Executive resigns, then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid base salary through the date of such
termination.

 

5.5                               Termination upon Death or Incapacity of
Executive.  Executive’s employment with the Company shall terminate upon the
death or incapacity of Executive.  In the event of termination of Executive’s
employment by reason of Executive’s death or incapacity, the provisions
governing termination without Cause, above, shall apply.  “Incapacity” shall
mean that the Executive is unable to perform the functions consistent with the
position in the Company to which he was appointed pursuant to this Agreement by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last

 

4

--------------------------------------------------------------------------------


 

for a continuous period of not less than 12 months, or that the Executive has
been determined to be totally disabled by the Social Security Administration.

 

5.6.                            Foreign Entities.  Without regard to the
circumstances of Executive’s termination from employment, Executive hereby also
covenants that upon termination, if he is listed as an officer, director,
partner, secretary or shareholder on any corporation, subsidiary or branch on
behalf of Nature’s Sunshine Products, Inc. or any related entity, he will sign
over any and all rights to stock (except Company stock and stock rights that
Executive holds personally) and/or resign as an officer or director prior to
departure from the Company as required by the law applicable to the entity or by
that entity’s procedural requirements.

 

6.                                      Restrictive Covenants.  In recognition
of the compensation and other benefits provided to Executive pursuant to this
Agreement, Executive agrees to be bound by the provisions of this Section (the
“Restrictive Covenants”). These Restrictive Covenants will apply without regard
to whether any termination or cessation of Executive’s employment is initiated
by the Company or Executive, and without regard to the reason for that
termination or cessation.

 

6.1.                            Covenant Not To Compete.  Executive covenants
that, during his employment by the Company and for a period of twelve (12)
months following immediately thereafter, (the “Restricted Period”), Executive
will not do any of the following, directly or indirectly:

 

6.1.1.                  engage, be employed by, participate in, plan for or
organize any Competing Business of the Company or any subsidiary or joint
venture of the Company; “Competing Business” means any business enterprise that
distributes through a multilevel marketing program or that engages in any
activity that competes anywhere in the world with any activity in which the
Company is then engaged, including sales or distribution of herbs, vitamins or
nutritional supplements or any product, which the Company sells or distributes
at the time of Executive’s termination; however, it is understood Executive
would not be excluded from working in non-competing businesses such as those
engaged in ingredient, food, beverage or pharmaceutical research, development,
or sales.

 

6.1.2.                  become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business. Notwithstanding the foregoing, Executive may hold up to 2% of the
outstanding securities of any class of any publicly-traded securities of any
company;

 

6.1.3.                  influence or attempt to influence any employee, sales
leader, manager, coordinator, consultant, supplier, licensor, licensee,
contractor, agent, strategic partner, distributor, customer or other person to
terminate his or her employment with the Company or modify any written or oral
agreement, relationship, arrangement or course of dealing the Company; or

 

6.1.4.                  solicit for employment or employ or retain (or arrange
to have any other person or entity employ or retain) any person who has been
employed or retained by any member of the Company within the preceding twelve
(12) months. For this purpose,

 

5

--------------------------------------------------------------------------------


 

advertisements for employment placed in newspapers of general circulation will
not be considered solicitation.

 

6.1.5.                  Extension of Restrictive Covenants.  The Company may
elect to extend the twelve (12) month post-termination non-compete and
non-solicitation period by up to twelve (12) additional months by delivering
written notice of such extension to Executive at least six (6) months prior to
the end of that twelve (12) month period and by making monthly payments to
Executive for the number of months equal to the length of the extension
specified by the Company in its notice to the Executive.  The amount of each
such additional monthly payment will be equal to one-twelfth of the base salary
in effect at the time of Executive’s termination of employment.

 

6.2.                            Confidentiality.  Executive recognizes and
acknowledges that the Proprietary Information (as defined below) is a valuable,
special and unique asset of the business of the Company.  As a result, both
during the Term and thereafter, Executive will not, without the prior written
consent of the Company, for any reason divulge to any third-party or use for
his/her own benefit, or for any purpose other than the exclusive benefit of the
Company, any Proprietary Information.  Notwithstanding the foregoing, if
Executive is compelled to disclose Proprietary Information by court order or
other legal process, to the extent permitted by applicable law, he shall
promptly so notify the Company so that it may seek a protective order or other
assurance that confidential treatment of such Proprietary Information shall be
afforded, and Executive shall reasonably cooperate with the Company in
connection therewith.  If Executive is so obligated by court order or other
legal process to disclose Proprietary Information, Executive will disclose only
the minimum amount of such Proprietary Information as is necessary for Executive
to comply with such court order or other legal process.

 

6.3.                            Property of the Company.

 

6.3.1.                  Proprietary Information.  All right, title and interest
in and to Proprietary Information will be and remain the sole and exclusive
property of the Company.  Executive will not remove from the Company’s offices
or premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing Proprietary Information, or
other materials or property of any kind belonging to the Company unless
necessary or appropriate in the performance of his duties to the Company.  If
Executive removes such materials or property in the performance of his duties,
he will return such materials or property promptly after the removal has served
its purpose.  Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to perform his duties on behalf of the Company.  Upon termination of
Executive’s employment with the Company, he will leave with the Company or
promptly return to the Company all originals and copies of such materials or
property then in his possession.

 

6.3.1.1.  “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed.  Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production

 

6

--------------------------------------------------------------------------------


 

processes and techniques, methodologies, technical data, designs, drawings and
specifications) as well as all inventions (whether patentable or unpatentable
and whether or not reduced to practice) and all improvements thereto,
(b) computer codes and instructions, processing systems and techniques, inputs,
and outputs (regardless of the media on which stored or located) and hardware
and software configurations, designs, architecture and interfaces, (c) business
research, studies, procedures and costs, (d) financial data, (e) distributor
network information, the identities of actual and prospective distributors and
distribution methods, (f) marketing data, methods, plans and efforts, (g) the
identities of actual and prospective suppliers, (h) the terms of contracts and
agreements with, the needs and requirements of and the Company’s course of
dealing with, actual or prospective suppliers, (i) personnel information,
(j) customer and vendor credit information, and (k) information received from
third parties subject to obligations of nondisclosure or non-use.  Failure by
the Company to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information.

 

6.3.2.                  Intellectual Property.  Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company.  To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, Executive retains any
interest in the Intellectual Property, Executive hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that Executive
may now or in the future have in the Intellectual Property under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  The Company will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, trademarks and other similar
registrations with respect to such Intellectual Property.  Executive further
agrees to execute any and all documents and provide any further cooperation or
assistance reasonably required by the Company to perfect, maintain or otherwise
protect its rights in the Intellectual Property, at no cost to Executive.  If
the Company is unable after reasonable efforts to secure Executive’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of Executive’s incapacity or any other reason whatsoever, Executive
hereby designates and appoints the Company or its designee as Executive’s agent
and attorney-in-fact to act on his behalf solely for the purpose of executing
and filing documents and doing all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s rights in the
Intellectual Property. Executive acknowledges and agrees that such appointment
is coupled with an interest and is therefore irrevocable.

 

6.3.2.1.  “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions,
(b) all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all mask works and all applications, registrations, and renewals in
connection therewith, (e) all trade secrets (including research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques,

 

7

--------------------------------------------------------------------------------


 

methodologies, technical data, designs, drawings and specifications), (I) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights or (h) all copies and tangible
embodiments thereof (in whatever form or medium) which, in the case of any or
all of the foregoing, have been or are developed or created in whole or in part
by Executive at any time and at any place while Executive is employed by the
Company and have been or are created for the purpose of performing Executive’s
duties on behalf of the Company.

 

6.4.                            Acknowledgements.  Executive acknowledges that
the Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ Executive
unless Executive agrees to be bound by the Restrictive Covenants set forth in
this Section 6.

 

6.5.                            Remedies and Enforcement Upon Breach.

 

6.5.1.                  Intention.  It is the intention of the parties that the
foregoing restrictive covenant be enforced as written, and, in any other event,
enforced to the greatest extent (but to no greater extent) in time, territory
and degree of participation as permitted by applicable law. Accordingly, in the
event that any court to which a dispute over these restrictions may be referred
shall find any of these restrictions overly broad or unreasonable in any way,
that court must enforce the restrictions to the greatest extent deemed
reasonable.

 

6.5.2.                  Specific Enforcement.  Executive acknowledges that any
breach by him, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy.  In the event of any such breach or threatened
breach by Executive of any of the Restrictive Covenants, the Company shall be
entitled to injunctive or other similar equitable relief in any court, without
any requirement that a bond or other security be posted, and this Agreement
shall not in any way limit remedies of law or in equity otherwise available to
the Company.

 

6.5.3.                  Enforceability.  If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

6.5.4.                  Disclosure of Restrictive Covenants.  Executive agrees
to disclose the existence and terms of the Restrictive Covenants to any employer
that Executive may work for during the Restricted Period.

 

6.5.5.                  Extension of Restricted Period.  If the Executive
breaches Section 6.1 in any respect, the restrictions contained in that section
will be extended for a period equal to the period that the Executive was in
breach.

 

8

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

7.1.                            Other Agreements.  Executive represents and
warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which Executive is a party that would prevent or
make unlawful his execution of this Agreement, that would be inconsistent or in
conflict with this Agreement or Executive’s obligations hereunder, or that would
otherwise prevent, limit or impair the performance of Executive’s duties under
this Agreement.

 

7.2.                            Successors and Assigns.  This Agreement shall be
binding upon any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company shall require any such successor to
expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, or, in the event the Company remains in
existence, the Company shall continue to employ Executive under the terms
hereof.  As used in this Agreement, the “Company” shall mean the Company and any
successor to its business and/or assets, which assumes or is obligated to
perform this Agreement by contract, operation of law or otherwise.  This
Agreement shall inure to the benefit of and be enforceable by Executive and his
personal or legal representatives, executors, estate, trustee, administrators,
successors, heirs, distributees, devisees and legatees.  The duties of Executive
hereunder are personal to Executive and may not be assigned by him.  If
Executive dies and any amounts become payable under this Agreement, the Company
will pay those amounts to his estate.

 

7.3.                            Governing Law and Enforcement; Disputes.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Utah, without regard to the principles of conflicts of laws.  Any legal
proceeding arising out of or relating to this Agreement will be instituted in a
state or federal court in the State of Utah, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

 

7.4.                            Waivers.  The waiver by either party of any
right hereunder or of any breach by the other party will not be deemed a waiver
of any other right hereunder or of any other breach by the other party.  No
waiver will be deemed to have occurred unless set forth in writing. No waiver
will constitute a continuing waiver unless specifically stated, and any waiver
will operate only as to the specific term or condition waived.

 

7.5.                            Severability.  Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law.  However, if any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Agreement will be reformed, construed and enforced as though the invalid,
illegal or unenforceable provision had never been herein contained.

 

7.6.                            Survival. Section 6 of this Agreement will
survive termination of this Agreement and/or the cessation of Executive’s
employment by the Company.

 

9

--------------------------------------------------------------------------------


 

7.7.                            Notices.  Any notice or communication required
or permitted under this Agreement shall be made in writing and shall be
sufficient if personally delivered or sent by registered or certified mail and
addressed, if to Employee, to Employee’s address set forth in NSP’s records, or
if to NSP, to its principal office, to the attention of the CEO.  Such notice
shall be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.

 

7.8.                            Entire Agreement: Amendments.  This Agreement,
the attached exhibits, the Plan, and the Award Agreement contain the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof; and merge and supersede all prior and contemporaneous discussions,
agreements and understandings of every nature relating to Executive’s employment
or engagement with, or compensation by, the Company and any of its affiliates or
subsidiaries or any of their predecessors, including, without limitation, the
Existing Agreement.  This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

 

7.9.                            Withholding.  All payments to Executive will be
subject to tax withholding in accordance with applicable law.

 

7.10.                     Section Headings.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

7.11.                     Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (including by facsimile signature), each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

7.12.                     Third Party Beneficiaries.  Subject to Section 7.2,
this Agreement will be binding on, inure to the benefit of and be enforceable by
the parties and their respective heirs, personal representatives, successors and
assigns.  This Agreement does not confer any rights, remedies, obligations or
liabilities to any entity or person other than Executive and the Company and
Executive’s and the Company’s permitted successors and assigns, although this
Agreement will inure to the benefit of the Company.

 

8.                                      Section 409A.

 

8.1.                            Section 409A Compliance.  The parties intend
that this Agreement comply with the requirements of Code Section 409A.  To the
extent there is any ambiguity as to whether any provision of the Agreement would
otherwise contravene one or more requirements or limitations of Code
Section 409A, such provision shall be interpreted and applied in a manner that
does not result in a violation of the applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder.  To the extent any
continuing compensation, bonus, severance, reimbursements or in-kind benefits
due or payable to Executive under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such compensation, bonus,
severance, reimbursements or in-kind benefits shall constitute and be treated as
a series of separate payments under Treasury Regulations
Section 1.409A-2(b)(2)(iii)

 

10

--------------------------------------------------------------------------------


 

with each such payment made under this Agreement being so designated as a
“separate payment” within the meaning of Section 409A of the Code.  In no event
shall Executive have the right to designate, directly or indirectly, the
calendar year of any payment subject to Code Section 409A.

 

8.2.                            Delayed Commencement Date.  Notwithstanding any
provision of this Agreement to the contrary, if Executive is a “specified
employee” as defined in Section 409A of the Code, Executive shall not be
entitled to any payments or benefits the right to which provides for a “deferral
of compensation” with the meaning of Section 409A of the Code (taking into
account all applicable exemption or exceptions), and whose payment or provision
is triggered by Executive’s termination of employment with the Company (whether
such payments or benefits are provided to Executive under this Agreement or
under any plan or program or arrangement of the Company), including as a result
of Executive’s Incapacity (other than Executive being “disabled” within the
meaning of Section 409A of the Code), until the earlier of (i) the date which is
the first business day following the six month anniversary of Executive’s
“separation from service” as defined in Section 409A of the Code for any reason
other than death, or (ii) Executive’s date of death, and such payments or
benefits that, if not for the six month delay described herein, would be due and
payable prior to such date shall be made or provided to Executive on such date. 
The Company shall make the determination as to whether Executive is a “specified
employee” in good faith in accordance with its general procedures adopted in
accordance with Section 409A of the Code and, at the time of Executive’s
“separation from service” will notify Executive of whether or not Executive is a
“specified employee.”

 

8.3                               Savings Clause.  Notwithstanding the other
provisions of this Agreement, with respect to any right to a payment or benefit
hereunder (or any portion thereof) that does not otherwise provided for a
“deferral of compensation” as defined in Section 409A of the Code, it is the
intent of the parties that such payment or benefit will not so provide. 
Furthermore, if either party notifies the other in writing that, based upon the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulation or Treasury guidance promulgated under Section 409A
of the Code or causes any amount to be subject to interest or penalties under
Section 409A of the Code, the parties shall promptly and reasonably consult with
each other (and their legal counsel (and shall use their reasonable best efforts
to reform the provisions hereof to (a) maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A of the Code or increasing the costs to the
Company of providing the applicable benefit or payment and (b) to the extent
practicable, to avoid the imposition of any tax, interest or other penalties
under Section 409A of the Code upon Executive or the Company.

 

8.4                               280G.  Anything in this Agreement to the
contrary notwithstanding, in the event that it shall be determined that any
payment, distribution, or other action by the Company to or for Executive’s
benefit (whether paid or payable or distributed or distributable pursuant to the
terms of the Agreement or otherwise (a “Parachute Payment”), would result in an
“excess parachute payment” within the meaning of Section 280G(b)(i) of the Code,
and the value determined in accordance with Section 280G(d)(4) of the Code of
the Parachute Payments, net of all taxes imposed on Executive (the “Net
After-Tax Amount”) that Executive would receive would be increased if the
Parachute Payments were reduced, then the Parachute Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest.  For purposes of determining the Net After-Tax Amount,
Executive shall be

 

11

--------------------------------------------------------------------------------


 

deemed to (i) pay federal income taxes at the highest marginal rates of federal
income taxation for the calendar year in which the Parachute Payment is to be
made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Parachute Payment
is to be made, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.  Subject to the
provisions of this Section 9.4, all determinations required to be made under
this Section 9.4, including the Net After-Tax Amount, the Reduction Amount and
the Parachute Payments that are to be reduced pursuant to this Section 9.4 and
the assumptions to be utilized in arriving at such determinations, shall be made
by independent public accounting firm selected by Executive (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within fifteen (15) business days of the receipt of notice from
Executive that there has been a Parachute Payment, or such earlier time as is
requested by Executive.  The Accounting Firm’s decision as to which Parachute
Payments are to be reduced shall be made (a) only from Parachute Payments that
the Accounting Firm determines reasonably may be characterized as “parachute
payments” under Section 280G of the Code; (b) only from Parachute Payments that
are required to be made in cash; (c) only with respect to any amounts that are
not payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A of the Code, until those payments have been reduced to zero; and
(d) in reverse chronological order, to the extent that any Parachute Payments
subject to reduction are made over time (e.g., in installments).  In no event,
however, shall any Parachute Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A of the Code or other
applicable law.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

 

[This space left blank intentionally; signature page follows]

 

12

--------------------------------------------------------------------------------


 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

By:

/s/ Steve Bunker

 

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

/s/ Richard D. Strulson

 

 

 

Executive

 

 

13

--------------------------------------------------------------------------------